DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive:
Applicant essentially argues that Park or Fai does not teach “when receiving, from the host, a first command for changing a state of an allocated block to a reallocatable state in a case where a second command that is yet to be executed or being executed involving read of data from the allocated block has been received from the host, the controller changes the state of the allocated block to the reallocatable state after the second command is finished” because it does not solve the disclosed problem in the specification of “in a case where a read command for a certain block is being executed or yet to be executed, when a block reuse command is executed prior to the read command, data of an unfixed value may be returned to the host.” as quoted in page 58, line 8 to page 61, line 28.
Applicant’s arguments are not persuasive because (i) the quoted language does not exist in the entire disclosure; (ii) the quoted language is not a description of a problem; (iii) the features of the problem applicant quoted, even if they were in the specification, they are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to arguments for other rejected claims, quoted language from the specification was also not found, and response to arguments (i),(ii), and (iii) apply here as well.
Additional clarifications are added to the rejections below.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0039861 A1), in view of Fai (US 2012/0224425 A1).
For claim 1, 
Park teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory (see figures 16-17, paragraph [0075], [0005],  and other locations), wherein when receiving, [], a first command for changing a state of an allocated block to a reallocatable state in a case where a second command that is yet to be executed or being executed involving read of data from the allocated block has been received from the host, the controller changes the state of the allocated block to the reallocatable state after the second command is finished (see [0050] and other locations: interpretation: view replacing a bad memory block as said first command ,i.e. the changing a state of an allocated block to a reallocatable state (it is not viewed as a regular write command); “Let T be the time first command is received. Then the time of second command execution is either at the same time T or before T; read command is viewed as occuring before the replacing command; first command occurs after a threshold bad read (second command) occurred/finished).
However, Fai teaches from the host (see [0031] and other locations: the operations above falls under management, and so could be done by host)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include “from the host”, as taught by Fai, because each one of Park and Fai teach host and flash controller configuration therefore they are analogous arts and because certain flash management operation are high level enough can be performed and overridden by host; deciding about a threshold replacement is such (see [0031] and other locations).

For claim 3, 
The combination of Park and Fai teaches the limitations of claim 1 for the reasons above.
The combination of Park and Fai further teaches when receiving, from the host, the second command involving read of data from the allocated block in a case where the first command to change the state of the allocated block to the reallocatable state is received from the host, the controller notifies the host of an error as a response to the second command (see locations pointed to above: the decision to replace is based on error; view regular program flow form one action to another as said notifying, regardless of which entity performs the act: controller or host). 

For claim 2, 
The claim recites essentially similar limitations from the combination of claims 1 and 3.

For claims 14-15, 
The claims recite essentially similar limitations from the claims 1-2 respectively. Claims 14-15 are a method.

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0039861 A1), in view of Wikipedia “Memory segmentation” page from date 4/7/2018, hereafter referred to as WBM04072018mseg.
For claim 4, 
Park teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks each including a plurality of pages; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory, wherein the controller manages the blocks such that (see figures 16-17, paragraph [0075], [0006], and other locations) [].
Park does not explicitly teach “first pages and second pages do not coexist in a block, each of the first pages being a page to which data from the host is to be written, each of the second pages being a page to which data in the memory system is to be copied”.
However, WBM04072018mseg teaches first pages and second pages do not coexist in a block, each of the first pages being a page to which data from the host is to be written, each of the second pages being a page to which data in the memory system is to be copied (see introduction section and segmentation with paging section: view segments as blocks; there are two types of segments: code segments and data segments, each containing pages, so no code pages exist in data segments and vice versa; by definition, data segments/pages can be written to and code pages are read/loaded/copied from flash to working memory for execution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include “first pages and second pages do not coexist in a block, each of the first pages being a page to which data from the host is to be written, each of the second pages being a page to which data in the memory system is to be copied”, as taught by WBM04072018mseg, because each one of Park and WBM04072018mseg teach secondary memory usage therefore they are analogous arts and because paging with code/data segmentation is very common in modern computers and the features claimed follow from that (see introduction section and segmentation with paging section and other locations).

For claim 16, 
The claim recites essentially similar limitations from the claim 4. Claims 16 is a method.

Claim 6, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0039861 A1), in view of Wikipedia “Backup” page from date 4/9/2018, hereafter referred to as WBM04072018bckp.
For claim 6, 
Park teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory (see figures 16-17, paragraph [0075], [0005],  and other locations), wherein when receiving, from the host, a write command designating a position on a memory of the host at which write data to be written exists, the controller acquires the write data from the memory of the host and writes the write data to the nonvolatile memory (see [0075] and other locations: storing is writing), and when receiving, from the host, a read command for reading the write data on the memory of the host, the controller controls a notification to the host relating to the write command (see locations pointed to above: regular reading from flash) [].
Park does not explicitly teach “such that the write data on the memory of the host is not discarded”.
However, WBM04072018bckp teaches such that the write data on the memory of the host is not discarded (see introduction section: backup is writing for the purpose of recovering from loss, regular program flow continues, and is not discarded due to the backup)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include “such that the write data on the memory of the host is not discarded”, as taught by WBM04072018bckp, because each one of Park and WBM04072018bckp teach flash memory usage therefore they are analogous arts and because backup by definition does not include erasing (see introduction section and other locations).

For claim 8, 
The combination of Park and WBM04072018bckp teaches the limitations of claim 6 for the reasons above.
The combination of Park and WBM04072018bckp further teaches the controller reads data from the memory of the host when readable data subject to a read command received from the host exists in both the memory of the host and the nonvolatile memory (see locations pointed to above: controller reads from host occurs when host writes to flash, and both exists as claimed during backup). 
For claim 9, 
The combination of Park and WBM04072018bckp teaches the limitations of claim 6 for the reasons above.
The combination of Park and WBM04072018bckp further teaches the controller reads data from the nonvolatile memory (see locations pointed to above) when readable data subject to a read command received from the host exists in both the memory of the host and the nonvolatile memory (readable data to be used for commands always exits on both ends). 

For claim 17, 
The claim recites essentially similar limitations from the claim 6. Claims 17 is a method.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0039861 A1), in view of Kuzmin (US 2014/0215129 A1).
For claim 10, 
Park teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically coupled to the nonvolatile memory, that controls the nonvolatile memory (see figures 16-17, paragraph [0075], [0005],  and other locations), wherein when receiving, from the host, a write command designating a position on a memory of the host at which write data to be written exists (see [0075] and other locations: storing is writing; to be written exists means the location is valid; no mechanism to check validity is claimed), [].
Park does not explicitly teach “the controller notifies the host of a physical address in a write destination block to which the write data is scheduled to be written”.
However, Kuzmin teaches the controller notifies the host of a physical address in a write destination block to which the write data is scheduled to be written (see [0068] and other locations: reporting back address)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include “the controller notifies … to be written”, as taught by Kuzmin, because each one of Park and Kuzmin teach flash memory usage therefore they are analogous arts and because the host needs to build an L2P table for future reads (see [0068] and other locations: reporting back address).

For claim 11, 
The combination of Park and Kuzmin teaches the limitations of claim 10 for the reasons above.
Kuzmin further teaches the controller notifies the host of a physical address in the write destination block for each data usage unit of the host (see locations pointed to above: shared address assignment means for each assigned address/data usage unit). 

For claim 12, 
The combination of Park and Kuzmin teaches the limitations of claim 11 for the reasons above.
Kuzmin further teaches the controller notifies the host of the physical address in the write destination block for each data usage unit of the host each time writing of the write data to the nonvolatile memory is finished for the data usage unit of the host (see locations and rational above). 

For claim 13, 
The combination of Park and Kuzmin teaches the limitations of claim 10 for the reasons above.
The combination of Park and Kuzmin further teaches the controller notifies the host of a physical address in a newly determined write destination block when an error is detected during writing of the write data to the nonvolatile memory (see park [0050] and other locations and locations pointed to above in Kuzmin: replacing involves updating tables as noted above).

For claim 18, 
The claim recites essentially similar limitations from the claim 10. Claims 18 is a method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Memory management” page, dynamic memory allocation paragraph teaches the conventional meaning of allocation of blocks, as opposed to regular write command.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114